UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DION LEVERING WILLIAMS, a/k/a Tion Williams, a/k/a Scroll,
a/k/a Squirrel,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cr-00047-HEH-RCY-4)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dion Levering Williams, Appellant Pro Se.        Peter Sinclair
Duffey, Michael Ronald Gill, Assistant United States Attorneys,
Richmond, Virginia; Jamie L. Mickelson, Assistant United States
Attorney, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dion Levering Williams appeals the district court’s order

denying his motion to reconsider the court’s order granting his

18 U.S.C. § 3582(c)(2) (2012) motion to reduce his sentence.

Because    the     district     court     lacked    jurisdiction        to   consider

Williams’ motion for reconsideration, we affirm the denial of

relief.     See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th

Cir. 2010) (holding that district court lacks authority to grant

motion     to    reconsider     ruling     on   § 3582(c)(2)       motion).       We

dispense        with    oral   argument     because      the    facts    and   legal

contentions       are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2